Journal Entries: (i) Sept. 20, 1821: indictment presented, prisoner brought before bar, irons removed, interpreters sworn, counsel assigned, trial by jury explained, prisoner remanded, time for trial assigned; (2) Sept. 24, 1821: prisoner brought before bar, fetters removed, prisoner remanded; (3) Sept. 25, 1821: prisoner brought before bar, witness failed to appear, subpoena for interpreters ordered issued, order for subpoena for interpreters rescinded, arraignment ordered, interpreters excused, motion for bail overruled, jurors excused, prisoner remanded, attorneys excused; (4) Sept. 27, 1821: prisoner brought before bar, arraignment ordered, interpreter sworn, arraignment, plea to jurisdiction filed, postponed, prisoner remanded, attendance of witness proved; (5) Sept. 28,1821: prisoner brought before bar, replication to plea filed, issue joined, argument heard, replication sustained, defendant ordered to answer over, motion to quash indictment overruled, interpreter sworn, defendant arraigned, indictment explained, plea of not guilty, motion for jury de medietate linguae overruled, challenge to array disallowed, prisoner remanded, case postponed; (6) Oct. 2, 1821: panel of jurors called, jurors excused, additional jurors ordered summoned, witnesses sworn, motion for witness to retire during testimony of another witness granted, motion for an officer to attend witness granted, jury sworn, evidence heard, charge delivered, verdict of guilty; (7) Oct. 3, 1821: attendance of witnesses proved; (8) Oct. 4, 1821: attendance of jurors proved; (9) Oct. 9, 1821: attendance of interpreter proved; (10) Oct. 12, 1821: motion for sentence, time fixed for pronouncing sentence; (11) Oct. 13, 1821: prisoner brought before bar, motion in arrest of judgment overruled, death sentence pronounced, marshal ordered to carry out sentence, attendance of witness proved.
Papers in File (1821): (1-2) Recognizances of witnesses; (3) indictment; (4) precipe for subpoenas; (5-8) subpoenas; (9) precipe for subpoena; (10) subpoena; (11) plea to jurisdiction; (12) replication; (13) copy of replication; (14) reasons in arrest of judgment; (15) draft of entry of sentence of death; (16) bill of costs.
File No.....